DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4,7-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104597633A; see English translation) in view of Questel et al. (US 6020062).
Regarding claims 1 & 10, Chen et al. disclose a display apparatus comprising a backlight module (see Abstract) comprising a positioning frame (23) and a buffer adhesive tape (21); wherein a display panel (22) is arranged on a bearing platform (232) of the positioning frame (23); and a distance from a platform surface  in an inner region of the bearing platform (232) to the display panel is greater than a distance from a platform surface in an edge region of the bearing platform to the display panel (232 has a step structure); and the buffer adhesive tape (21) is arranged on the bearing platform, a side of the buffer adhesive tape in the inner region is in contact with the display panel and the other side of the buffer adhesive tape is attached to the platform surface ( Fig 2; see detailed description of Fig 2).
But Chen et al. fail to disclose a back adhesive is arranged on the side which is attached to the platform surface of the bearing platform, of the buffer adhesive tape.
However, in the field of adhesive sheets, Questel et al. disclose a base adhesive layer and on one surface of the base adhesive layer a low tack adhesive layer is attached so as to repositioning/aligning the adhesive sheet before adhering to the surface (see Summary of Invention section).
Thus, it would have been obvious to one having ordinary skill in the art to use a back adhesive arranged on the side which is attached to the platform surface of the bearing 
 Regarding claims 2 & 11, Chen et al. disclose that the positioning frame (23) is an adhesive frame; a bearing platform of the adhesive frame has a step shape, and a thickness of a first portion of the inner region of the bearing platform is less than a thickness of a second portion of the edge region of the bearing platform (Fig 2). 
Regarding claim 3 & 12, Chen et al. disclose that the positioning frame (456 of Fig 4) is a middle iron frame; a bearing platform of the middle iron frame has a folded-line shape, and a thickness of a first portion of the inner region of the bearing platform is equal to a thickness of a second portion of the edge region of the bearing platform (see the description of Fig 4).
Regarding claims 4 & 13, the combined structure of Chen et al. and Quest et al. teaches that the back adhesive is arranged on the side which is attached to the platform surface of the bearing platform of the buffer adhesive tape in the inner region.  
Regarding claims 7 & 16, Chen et al. disclose that the buffer adhesive tape is formed as one of an integral hollow-square-shaped structure and as an enclosure of four adhesive tape strips (see Figs 2-4).
Regarding claims 8 & 17, Chen et al. disclose that the buffer adhesive tape is made of an elastic material (glue material).
Regarding claims 9 & 18, Chen et al. fail to disclose that buffer adhesive tape is a foam adhesive tape.

Regarding claim 19, Chen et al. disclose a method of manufacturing a display apparatus (Fig 2) comprising steps of: arranging a buffer adhesive tape (21) on a bearing platform (232) of a positioning frame (23), such that a side of the buffer adhesive tape in an inner region of the bearing platform is attached to a platform surface of the bearing platform; and arranging a display panel (22) on a backlight module (24), such that the display panel is in contact with the -other side of the buffer adhesive tape in the inner region of the bearing platform; wherein the backlight module  comprises the positioning frame (23) and the buffer adhesive tape (21), the display panel (22) is arranged on a bearing platform (232) of the positioning frame (23); and a distance from a platform surface  in an inner region of the bearing platform (232) to the display panel is greater than a distance from a platform surface in an edge region of the bearing platform to the display panel (232 has a step structure); and the buffer adhesive tape (21) is arranged on the bearing platform, a side of the buffer adhesive tape in the inner region is in contact with the display panel and the other side of the buffer adhesive tape is attached to the platform surface ( Fig 2; see detailed description of Fig 2).
But Chen et al. fail to disclose a back adhesive is arranged on the side which is attached to the platform surface of the bearing platform, of the buffer adhesive tape.
However, in the field of adhesive sheets, Questel et al. disclose a base adhesive layer and on one surface of the base adhesive layer a low tack adhesive layer is attached so as to 
Thus, it would have been obvious to one having ordinary skill in the art to use a back adhesive arranged on the side which is attached to the platform surface of the bearing platform, of the buffer adhesive tape of Chen et al. so as to repositioning/aligning the buffer adhesive tape before adhering to the surface.
Allowable Subject Matter
Claims 5-6, 14-15 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875